NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted January 5, 2021*
                                 Decided January 22, 2021

                                           Before

                       DIANE S. SYKES, Chief Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge


No. 20-1489

CHRISTINA G. LYONS,                                 Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Southern District of Indiana,
                                                    Indianapolis Division.

       v.                                           No. 1:19-cv-04221-TWP-MJD

GENE B. GLICK COMPANY, INC.,                        Tanya Walton Pratt,
     Defendant-Appellee.                            Judge.
                                         ORDER

       After a state court evicted her from her apartment, Christina Lyons sued her
former landlord in federal court for violating the Fair Housing Act. The district court
ruled that Rooker-Feldman blocked subject-matter jurisdiction over all of Lyons’s federal
claims and relinquished jurisdiction over her state-law claims. See Rooker v. Fidelity Tr.
Co., 263 U.S. 413, 415–16 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).
Because one set of Lyons’s federal claims is barred by Rooker-Feldman and another


       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1489                                                                           Page 2

partially barred by the applicable statute of limitations, we affirm in part. But Lyons
also alleges a small subset of claims not barred by Rooker-Feldman and within the
limitations period, so for this subset we otherwise vacate and remand.
       The Gene B. Glick Company sued Lyons for possession of her apartment in
January 2018 in the Monroe Circuit Court of Monroe County, Indiana. After a hearing,
the state court granted Glick possession of Lyons’s apartment and ordered Lyons to
vacate it by the next month. Lyons lost her appeal before the Court of Appeals of
Indiana, and in May 2019 the Indiana Supreme Court declined review.
        After losing in state court, Lyons sued in federal court in October 2019, raising
three sets of claims. The first set, based on the Fair Housing Act, see 42 U.S.C. §§ 3604(f),
3613, 3617, concerns events separate from the eviction suit. Lyons alleges that when she
moved into Glick’s apartment in 2015, she asked Glick to install in-unit laundry
machines to accommodate an unspecified disability, but Glick unlawfully delayed
installation until January 2017. From February through September 2017, more than two
years before Lyons sued in federal court, Glick retaliated by ignoring her maintenance
requests and other complaints. Lyons alleged that later, from October to
December 2017, Glick’s lease consultant and construction subcontractor retaliated
against her by denying requests for maintenance, entering her unit unannounced, and
completing construction projects around her apartment in a hostile and unprofessional
manner.
       The second set of claims, also under the Fair Housing Act, is based on the
eviction suit. Lyons alleges that, to retaliate for her requests and complaints, Glick
ended Lyons’s lease and obtained a court order to evict her in February 2018. As a result
of the eviction, Lyons suffered “loss of housing, loss of federal financial rental
assistance, loss of good/excellent credit rating, loss of economic stability,” “loss of
established community,” and “mental and physical duress.” To address those injuries,
Lyons asked the federal court to use Rule 60(b) of the Federal Rules of Civil Procedure
to overturn the state court’s judgment. In her third set of claims, brought under
supplemental jurisdiction, Lyons alleges negligence, nuisance, breach of contract, unfair
business practices, and defamation under state law.
       Glick moved to dismiss Lyons’s federal complaint, and the district court granted
the motion. The court ruled that under Rooker-Feldman it lacked subject-matter
jurisdiction over the Fair Housing Act claims (and Lyons’s request to overturn the state
court’s judgment) because they were intertwined with the Indiana court’s judgment.
The court also ruled that these claims were barred by the applicable statute of
No. 20-1489                                                                            Page 3

limitations. It then declined to exercise supplemental jurisdiction over Lyons’s state-law
claims.
        On appeal, Lyons argues that Rooker-Feldman does not apply because her federal
claims are independent from the state court’s judgment. But under Rooker-Feldman,
district courts lack jurisdiction over “cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.” Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Lyons does not dispute
that she filed her federal complaint five months after losing in state court. Therefore, the
only issue is whether her injuries were caused by the state court’s judgment.
        Rooker-Feldman blocks Lyons’s second set of claims—those about the eviction. To
determine whether an injury was caused by a state-court judgment, we look to “the
actual injury claimed by the plaintiff.” Johnson v. Orr, 551 F.3d 564, 568 (7th Cir. 2008)
(emphasis original). The nature of the injury does not depend on whether the plaintiff
attributes it to a civil-rights violation. See Holt v. Lake Cty. Bd. of Comm’rs, 408 F.3d 335,
336 (7th Cir. 2005). Lyons’s alleged injuries from this set of claims—losses of housing,
federal financial rental assistance, credit, and economic stability—were complete only
when the Indiana court ordered the eviction. Her very request that the district court
overturn the Indiana judgment confirms that her injuries arise from the state-court
judgment. See Brown v. Bowman, 668 F.3d 437, 442 (7th Cir. 2012). Because Lyons would
not have suffered these injuries “absent the eviction order,” Rooker-Feldman blocks these
claims. Long v. Shorebank Dev. Corp., 182 F.3d 548, 557 (7th Cir. 1999); see also Kelley v.
Med-1 Solutions, LLC, 548 F.3d 600, 606–07 (7th Cir. 2008).
       Lyons’s first set of claims—about discrimination and retaliation preceding or
separate from the state-court suit—are not barred by Rooker-Feldman. The alleged
misconduct and injuries occurred outside of the Indiana proceedings, when Glick
delayed accommodating Lyons’s disability and then, to retaliate against her, ignored
her other requests. Because she seeks damages for “activity that ([s]he alleges) predates
the state litigation and caused injury independently of it,” Iqbal v. Patel, 780 F.3d 728,
730 (7th Cir. 2015), the district court had jurisdiction over these claims.
       Nevertheless, the district court’s decision to dismiss the first set of claims was
partially correct. Under the Fair Housing Act, a plaintiff “may commence a civil
action . . . not later than 2 years after the occurrence or the termination of an alleged
discriminatory housing practice . . .” 42 U.S.C. § 3613(a)(1)(A). Lyons alleges that Glick
unlawfully delayed her disability accommodation until January 2017, and then from
February through September 2017, refused to address other requests from her in
No. 20-1489                                                                          Page 4

retaliation for seeking an accommodation. But she filed her federal suit more than two
years later, in October 2019. So the claims based on these events are time-barred, and
the district court correctly (and alternatively) dismissed them.
       But Lyons also alleges that some retaliatory acts—denials of maintenance
requests, entries into her apartment, and “hostile” construction—occurred between
October and December 2017. These dates fall just within the two-year limitations
period, and so Lyons’s claims based on these events are not time-barred. Although
Lyons attributes this misconduct to actors who may be independent contractors (rather
than employees) of Glick—a lease consultant and construction subcontractor—Glick
may be liable for their misconduct. The Fair Housing Act imposes liability “in
accordance with traditional agency principles.” Meyer v. Holley, 537 U.S. 280, 282 (2003).
And under those principles, in limited circumstances a principal may be liable for the
wrongdoing of an independent contractor. See Aguirre v. Turner Constr. Co., 582 F.3d
808, 810 (7th Cir. 2009); RESTATEMENT (THIRD) OF AGENCY § 1.01 cmt. c (2006). Further
fact development, therefore, is needed to determine whether Glick is liable for these
acts. Consequently, the district court erred in dismissing this subset of timely claims.
See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Schillinger v. Kiley, 954 F.3d 990, 994
(7th Cir. 2020).
       We finally address Lyons’s third set of claims, brought under state law. When
the district court dismissed her federal claims before trial, it reasonably relinquished
supplemental jurisdiction over her remaining state-law claims. See Hagan v. Quinn,
867 F.3d 816, 830 (7th Cir. 2017); see also 28 U.S.C. § 1367(c)(3). With some of her federal
claims reinstated, however, her state-law claims are revived. See Neita v. City of Chicago,
830 F.3d 494, 496, 499 (7th Cir. 2016).
      We therefore AFFIRM the district court’s dismissal of Lyons’s federal claims
regarding her eviction and events before October of 2017. We otherwise VACATE the
judgment and REMAND for further proceedings consistent with this opinion.